DETAILED ACTION
Applicant's arguments filed on 02/26/2021 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sridevi Basavaraju on March 12, 2021. 
The application has been amended as follows:
IN THE CLAIMS: 
Claim 21 has been canceled.
Claims 1, 10, 15 and 19 have been replaced with following:
	1.	(Currently Amended) A first trip unit that is configured to be coupled to a power distribution system arranged in a Zone Selective Interlocking (ZSI) arrangement, the first trip unit comprising:
an Input/Output circuit comprising a ZSI input terminal and a ZSI output terminal, wherein the ZSI input terminal is configured as an input mode responsive to a fault condition comprising a short-circuit or a ground-fault in the power distribution system, and configured as an output mode responsive to a normal condition without the short-
a heartbeat signaling module configured to transmit a second signal to a second trip unit in a lower-level zone than the first trip unit, responsive to the normal condition; 
	a first monitoring module configured to monitor a first signal received by the first trip unit from a third trip unit in a higher-level zone, responsive to the normal condition;  and
	a second monitoring module configured to detect the fault condition,
wherein the second trip unit comprises a self-interlocking jumper, and
wherein the self-interlocking jumper is configured to directly couple a ZSI input terminal of the second trip unit with a ZSI output terminal of the second trip unit,
wherein the second trip unit is configured to send a heartbeat signal from a ZSI input terminal of the second trip unit to a ZSI output terminal of the second trip unit when the self-interlocking jumper is installed.
	10.	(Currently Amended) The first trip unit of Claim 1, 
	wherein the heartbeat signal comprises a third heartbeat signal,
wherein the first signal comprises a first heartbeat signal, and
	wherein the second signal comprises a second heartbeat signal.
	15.	(Currently Amended) A method of operating a first trip unit coupled to a power distribution system arranged in a Zone Selective Interlocking (ZSI) arrangement, the method comprising:

	monitoring a first heartbeat signal received by the first trip unit from a third trip unit in a higher-level zone that the first trip unit; and
	detecting a fault condition comprising a short-circuit or a ground-fault in the power distribution system,
wherein the second trip unit comprises a self-interlocking jumper that is configured to directly couple a ZSI input terminal of the second trip unit with a ZSI output terminal of the second trip unit, and
wherein the second trip unit is configured to send a third heartbeat signal from a ZSI input terminal of the second trip unit to a ZSI output terminal of the second trip unit when the self-interlocking jumper is installed.
	19.	(Currently Amended) A first electronic device configured to be coupled to cables in a power distribution system arranged in a Zone Selective Interlocking (ZSI) arrangement, the first electronic device comprising:
a controller configured to control the first electronic device to transmit a second signal to a second electronic device in a lower-level zone than the first electronic device; and
an Input/Output circuit comprising a ZSI input terminal and a ZSI output terminal,
wherein the controller is further configured to monitor a first signal received by the first electronic device from a third electronic device in a higher-level zone,
 wherein the controller is further configured to detect a fault condition comprising a short-circuit or a ground-fault in the power distribution system,

wherein the ZSI output terminal is configured as an input mode based on the pull-up resistor, responsive to the normal condition, and
wherein the ZSI input terminal is held at the non-zero DC voltage when a metal oxide semiconductor field effect transistor (MOSFET) connected to the ZSI input terminal is set to an OFF state.

Reasons for Allowance
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…a first monitoring module configured to monitor a first signal received by the first trip unit from a third trip unit in a higher-level zone, responsive to the normal condition;  and
	a second monitoring module configured to detect the fault condition,
wherein the second trip unit comprises a self-interlocking jumper, and
wherein the self-interlocking jumper is configured to directly couple a ZSI input terminal of the second trip unit with a ZSI output terminal of the second trip unit,
wherein the second trip unit is configured to send a heartbeat signal from a ZSI input terminal of the second trip unit to a ZSI output terminal of the second trip unit when the self-interlocking jumper is installed.”
“…wherein the second trip unit comprises a self-interlocking jumper that is configured to directly couple a ZSI input terminal of the second trip unit with a ZSI output terminal of the second trip unit, and
wherein the second trip unit is configured to send a third heartbeat signal from a ZSI input terminal of the second trip unit to a ZSI output terminal of the second trip unit when the self-interlocking jumper is installed.”
Claim 19; prior art of record fails to disclose either by itself or in combination:  “…wherein the ZSI input terminal is configured as an open-drain output mode with a pull-up resistor such that the ZSI input terminal is held at a non-zero direct current (DC) voltage, responsive to a normal condition without the short-circuit or the ground-fault in the power distribution system, and
wherein the ZSI output terminal is configured as an input mode based on the pull-up resistor, responsive to the normal condition, and
wherein the ZSI input terminal is held at the non-zero DC voltage when a metal oxide semiconductor field effect transistor (MOSFET) connected to the ZSI input terminal is set to an OFF state.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838